Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for the examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes(US 20100211907 A1) in view of Sobel(US 8281410 B1) and further in view of Gino(US 20200159731 A1).
 
As to claim 1, Hughes teaches  identifying, by executing an application, an entry point corresponding to a Universal Resource Locator (URL) path( Client applications to detect a certified webform 14 and provide facts[entry point] associated with the certified webform, para[0103], ln 2-5/ the plug-in recognizes a general webform 14 that might be certified through one or more of several methods such as by asking the Certifier 90 if the Certifier 90 has a signed declaration of facts for the webform 14, para[0104]/  divides the universe of URLs 60 into two sets--those fraud-prone 74 and those not fraud-prone 72--and of those fraud-prone, three subsets--those having certified facts 78[entry point], para[0066], ln 2-7), extracting, from the application, an entry point declaration corresponding to the entry point(  if the Certifier 90 has a signed declaration[entry point declaration] of the facts for the webform. At 106, the Certifier 90 returns the signed declaration including the facts given to it by the Declarant and may include an indication of the Certifier's confidence that the facts are true, para[0068], ln 6-16/ retrieve a signed declaration of facts associated with a certified webform), para[0108], ln 1-5).
Hugher  does not teach determining, by performing a static analysis starting at the entry point declaration, that a first parameter is accessible by the application; and inferring, by the static analysis, a first type of the first parameter by analyzing usage of the first parameter by the application. However, Sobel teaches determining, by performing a static analysis starting at the entry point declaration, that a first parameter is accessible by the application; and inferring, by the static analysis, a first type of the first parameter by analyzing usage of the first parameter by the application(the resource-access scope[entry point declaration] may be access scope declared by a software application , col 1, ln 53-55/ an application monitor may determine a resource-access scope[entry point declaration] of a software application, determine whether a resource[first parameter] is within the resource-access scope, and retrieve resource information associated with the resource from a resource-information database. The application monitor may then provide a user with a notification that includes the resource information and indicates whether the resource is within the resource-access scope. The resource information may provide information that helps a user determine whether to allow the software application to execute or access the resource, col 1, ln 36-50/ The access rule may prohibit a specific software application, such as software application 116, from accessing a specific resource, such as resource 132. The access rule may also prohibit software application 116 from accessing a type of resource[first type of the first parameter]. For example, if resource 132 is a financial document[usage of the first parameter], application monitor 112 may query the user about whether to prohibit software application 116 from accessing all financial documents, col 4, ln 45-55).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Hugher with  Sobel to incorporate the feature of determining, by performing a static analysis starting at the entry point declaration, that a first parameter is accessible by the application; and inferring, by the static analysis, a first type of the first parameter by analyzing usage of the first parameter by the application because this simplifies the advertisement creation process by minimizing the amount of data that an advertiser needs to provide to generate different types of advertisements.
Hugher and Sobel do not teach the entry point is a location in the application where the application is invoked by code external to the application, wherein the first parameter is an argument received by the application at the entry point of the application. However, Gino teaches the entry point is a location in the application where the application is invoked by code external to the application, wherein the first parameter is an argument received by the application at the entry point of the application( FIG. 2 is a block diagram showing a configuration of a given server 32, in accordance with an embodiment of the present invention. Each server 32 may comprise a server processor 50 that executes, from a server memory 52, a server application 54 comprising a respective API 30 that hosts a respective set of API endpoints 56. Each given API call 28 to a given API endpoint 56 [endpoint]in a given application 54 typically comprises a request to retrieve information from or to store data to the given server application. In operation, upon one of the endpoints in a given server application 54 receiving a given API call 28 from a computer (i.e., a given client computer 26 or API hub 36), and in response to processing the received API call, the given server application can convey a given API response 34 back to the computer, para[0044]/ One or more API endpoint information records 94[endpoint]. Each given API endpoint information record 94[endpoint] comprises, for the given API endpoint[endpoint], information such as a base Uniform Resource Locator (URL), a path, and all input information such as headers, a path/query/form, and body parameters, para[0063]/  In a second receive step 118, query engine 84 receives a given API response 34C from the first server, and in a second extraction step 120, the query engine extracts, from the received API response, one or more parameters for the second endpoint query. In this example, the API response includes username, email and profile_image, and query engine 84 extracts email as a parameter for the second API call, para[0086]/ query processing system 22 (also referred to herein as a query processing server) that receives and processes unified queries 24 received from one or more client computers 26, in accordance with an embodiment of the present invention. As described hereinbelow, query processing system 22 parses the received unified query so as to extract endpoint queries 28 to data sources 30 hosted by respective servers 32, para[0038], ln 1-19/ an update step 122, query engine 84 updates the second endpoint query with the extracted one or more parameters. In this example, query engine 84 updates the second API call with the email addresses in the data retrieved by the first API call. In a second convey step 124, query engine 84 conveys the updated second endpoint query to the second server. In this example, query engine 84 embeds the updated second API call in a given API hub request 38, to API hub 36, and the API hub processes the given API hub request by forwarding the updated second API call to a given server 32A using embodiments described hereinabove, para[0087]/para[0088]/ Fig. 5, step 122, 124/ para[0074]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Hugher and Sobel with Gino  to incorporate the feature of the entry point is a location in the application where the application is invoked by code external to the application, wherein the first parameter is an argument received by the application at the entry point of the application because this enables two pieces of software to communicate by enabling one application to plug directly into the data and services of another application. 
As to claim 9, it is rejected for the same reason as to claim 1 above. In additional,  
teaches Hugher teaches a repository configured to store an application( Software on the user's computer 22 determines if a general webform's posting URL 18 appears on blacklists either in a local file resident on the user's computer 22, para[0060], ln 6-16/  webform might for example have one set of facts associated with it asserted by Declarant A, and a different set of facts associated with it asserted by Declarant B, para[0114], ln 5-10).    

3.	Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes(US 20100211907 A1) in view of Sobel(US 8281410 B1)  in view of Gino(US 20200159731 A1) and further in view of KIM(KR 20160089995 A).

As to claim 2, Hughes, Sobel and Gino do not teach  detecting a vulnerability in the application by executing the application using the first type of the first parameter. However, Kim teaches (parsing) when the module, a filter (filter) module for receiving providing the parsing result information from the parsing module determines whether the document type of the web page is HTML5, and the document type of the web page is HTML5 only included in the content comprising the vulnerability analysis module for analyzing the vulnerability (vulnerability) of the HTML code, Abstract, ln 18-40).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Hughes, Sobel and Gino with Kim to incorporate the feature of detecting a vulnerability in the application by executing the application using the first type of the first parameter because this collects and analyses HTML5 documents based a distributed parallel processing.
As to claim 10, it is rejected for the same reason as to claim 2 above.

4.	Claims 3, 4, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes(US 20100211907 A1) in view of Sobel(US 8281410 B1) in view of Gino(US 20200159731 A1) and further in view of Yu (KR 20150106761 A). 

As to claim 3,  Hughes, Sobel and Gino do not teach observing, for the entry point, one or more requests processed by the application; deriving, from the one or more requests, a dynamically generated Application Programing Interface (API) specification corresponding to the entry point; and deriving, by the static analysis, a statically generated API specification corresponding to the entry point, wherein the statically generated API specification assigns the first type to the first parameter. However, Yu teaches observing, for the entry point, one or more requests processed by the application; deriving, from the one or more requests, a dynamically generated Application Programing Interface (API) specification corresponding to the entry point; and deriving, by the static analysis, a statically generated API specification corresponding to the entry point, wherein the statically generated API specification assigns the first type to the first parameter (Component Palette section 111To convert to an open API Component First, we analyze an open API specification of web services technology to read the language (WSDL). Web Services Description Language is an XML document in a formal form, to separate each of the elements, attributes and values to extract the information about the input and output to the screen components, the open API. At this time, access to the WSDL URL that exists in the local or external server, and also the interface must be provided that can read a file, which is included in the read specification open API function. Component palette unit 111, the client stub to perform a web service call from the open API server through the information from the actual open API server functionality is implemented endpoint (Endpoint) information about the open API acquired from the Web Services Description Language automatically and the process of generating the (Client stub). The client stub code on behalf of a client function, Description, ln 67-76/ When a new open API to add present, to obtain the information about the new open API (302). Information about the open API includes a Web Services Description Language (WSDL) and server functions are implemented in the real endpoint open API (Endpoint) information, Description, ln 125-140).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Hughes, Sobel and Gino with Yu   to incorporate the feature of  observing, for the entry point, one or more requests processed by the application; deriving, from the one or more requests, a dynamically generated Application Programing Interface (API) specification corresponding to the entry point; and deriving, by the static analysis, a statically generated API specification corresponding to the entry point, wherein the statically generated API specification assigns the first type to the first parameter because this  allows service developers are working to input the code directly in the program, which is suitable for a development environment for highly skilled service developers. 
As to claim 4, Yu teaches the dynamically generated API specification further comprises a second parameter, the method further comprising: merging the dynamically generated API specification and the statically generated API specification into a merged API specification comprising, for the entry point, the first parameter and the second parameter( Editing unit 112 generates the authoring tool interface, based on the component palette list that includes an API component generated by the palette component 111, and the resulting authoring interface is displayed on the screen is provided to the user. The user combines the component corresponding to one or more API functions for a number of components of the API through the authoring interface to create a mashup service logic, Description, ln 106-120).  
As to claims 11, 12, they are rejected for the same reasons as to claims 3, 4  above.
 
 5.	Claims 7, 8, 15, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes(US 20100211907 A1) in view of Sobel(US 8281410 B1) in view of Gino(US 20200159731 A1) and further in view of Koved(US 20050039158 A1).

As to claim 7,   Hughes , Sobel and Gino do not teach deriving, from the entry point declaration, a type propagation graph comprising a plurality of nodes; and injecting a test request into a node of the plurality of nodes, wherein determining that the first parameter is accessible by the application comprises determining, by traversing the type propagation graph starting with the node injected with the test request, that a programming element of the application accesses the first parameter.  However, Koved teaches  deriving, from the entry point declaration, a type propagation graph comprising a plurality of nodes; and injecting a test request into a node of the plurality of nodes, wherein determining that the first parameter is accessible by the application comprises determining, by traversing the type propagation graph starting with the node injected with the test request, that a programming element of the application accesses the first parameter( The Java 2 security architecture imposes the constraint that whenever access to a protected resource is attempted, each class in the execution stack is checked for the required Permission to access that resource. This Permission checking is performed by the method java.security.AccessController.checkPermission( ). The security policy would be ineffective if code with no Permissions were able to invoke code with more Permissions and by doing so, access protected resources that it should not access by virtue of its own ProtectionDomain, para[0006]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Hughes, Sobel and Gino with Koved to incorporate the feature of software application function as a callback function to access the resource because this  allows a ProtectionDomain to "adopt" a required Permission for accessing the resource.    
As to claim  8,  Koved teaches  analyzing the usage of the first parameter by the application comprises determining that the programming element is associated with a type constraint indicating that the programming element expects an input of the first type( when the Java 2 authorization system, implemented by the AccessController.checkPermission- ( ) method call, is invoked to check the Permissions of methods in a thread stack, a determination is made as to whether at least one of the method calls in the thread stack has the associated ProtectionDomain that implies the required Permission for accessing the protected resource. If none of the methods in the thread stack have the associated ProtectionDomain implying the required Permission, the access attempt is denied and a SecurityException is thrown, para[0062]). 
As to claims 15-16, they are rejected for the same reasons as to claims 7-8 above. 
As to claim 17, Hughes teaches  identifying, by executing an application, an entry point corresponding to a Universal Resource Locator (URL) path( Client applications to detect a certified webform 14 and provide facts[entry point] associated with the certified webform, para[0103], ln 2-5/ the plug-in recognizes a general webform 14 that might be certified through one or more of several methods such as by asking the Certifier 90 if the Certifier 90 has a signed declaration of facts for the webform 14, para[0104]/  divides the universe of URLs 60 into two sets--those fraud-prone 74 and those not fraud-prone 72--and of those fraud-prone, three subsets--those having certified facts 78[entry point], para[0066], ln 2-7), extracting, from the application, an entry point declaration corresponding to the entry point(  if the Certifier 90 has a signed declaration[entry point declaration] of the facts for the webform. At 106, the Certifier 90 returns the signed declaration including the facts given to it by the Declarant and may include an indication of the Certifier's confidence that the facts are true, para[0068], ln 6-16/ retrieve a signed declaration of facts associated with a certified webform), para[0108], ln 1-5).
 Hugher  does not teach function processes a request, and wherein the request comprises a parameter,  determining, by performing a static analysis starting at the entry point declaration, that a first parameter is accessible by the application; and inferring, by the static analysis, a first type of the first parameter by analyzing usage of the first parameter by the application. However, Sobel teaches  function processes a request, and wherein the request comprises a parameter, determining, by performing a static analysis starting at the entry point declaration, that a first parameter is accessible by the application; and inferring, by the static analysis, a first type of the first parameter by analyzing usage of the first parameter by the application( application monitor 112 may query the user about whether to allow software application 116 to access the resource. For example, software application 116 may request access to resource 132 of server 130 , col 4, ln 32-38/ the resource-access scope[entry point declaration] may be access scope declared by a software application , col 1, ln 53-55/ an application monitor may determine a resource-access scope[entry point declaration] of a software application, determine whether a resource[first parameter] is within the resource-access scope, and retrieve resource information associated with the resource from a resource-information database. The application monitor may then provide a user with a notification that includes the resource information and indicates whether the resource is within the resource-access scope. The resource information may provide information that helps a user determine whether to allow the software application to execute or access the resource, col 1, ln 36-50/ The access rule may prohibit a specific software application, such as software application 116, from accessing a specific resource, such as resource 132. The access rule may also prohibit software application 116 from accessing a type of resource[first type of the first parameter]. For example, if resource 132 is a financial document[usage of the first parameter], application monitor 112 may query the user about whether to prohibit software application 116 from accessing all financial documents, col 4, ln 45-55).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Tian with Bardin to incorporate the feature of determining, by performing a static analysis starting at the entry point declaration, that a first parameter is accessible by the application; and inferring, by the static analysis, a first type of the first parameter by analyzing usage of the first parameter by the application because this simplifies the advertisement creation process by minimizing the amount of data that an advertiser needs to provide to generate different types of advertisements.
 Hughes and Sobel do not teach the software application function as a callback function to access the resource. However, Koved teaches the software application function as a callback function to access the resource( AccessControlContext must imply the Permission being checked in order for the access request to be granted, para[0060], ln 6-10/  provides a mechanism by which a new Permission is employed to allow methods in a class that perform callback operations to be authorized for accessing a privileged resource, para[0029], ln 1-5/ when the Java 2 authorization system, implemented by the AccessController.checkPermission- ( ) method call, is invoked to check the Permissions of methods in a thread stack, a determination is made as to whether at least one of the method calls in the thread stack has the associated ProtectionDomain that implies the required Permission for accessing the protected resource, para[0062], ln 1-15/ access a protected resource, such as the file system, network, etc. When such a call is made by the applet's thread of execution, the underlying API calls a SecurityManager.checkPermission( ) method or another "check" method (e.g., SecuriyManager.checkRead( ) or SecurityManager.checkConnect( )), based on the type of resource being accessed, para[0047]/ give class "B" in the library the Java 2 AllPermission Permission, which is equivalent to the Permission to perform any Java 2 privileged operation, so that when a callback occurs, all methods in "B" will be authorized. In this way, when Java 2 authorization calls are made as a result of a callback, para[0013]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Hughes and Sobel with Koved to incorporate the feature of software application function as a callback function to access the resource because this   allows for callback methods to be authorized using the Java authorization system while not over privileging other code and thereby creating security holes. 
As to claim 19, Koved teaches  deriving, from the entry point declaration, a type propagation graph comprising a plurality of nodes; and injecting a test request into a node of the plurality of nodes, wherein determining that the parameter is accessible by the callback function comprises determining, by traversing the type propagation graph starting with the node injected with the test request, that a programming element of the callback function accesses the parameter( AccessControlContext must imply the Permission being checked in order for the access request to be granted, para[0060], ln 6-10/  provides a mechanism by which a new Permission is employed to allow methods in a class that perform callback operations to be authorized for accessing a privileged resource, para[0029], ln 1-5/ when the Java 2 authorization system, implemented by the AccessController.checkPermission- ( ) method call, is invoked to check the Permissions of methods in a thread stack, a determination is made as to whether at least one of the method calls in the thread stack has the associated ProtectionDomain that implies the required Permission for accessing the protected resource, para[0062], ln 1-15/ access a protected resource, such as the file system, network, etc. When such a call is made by the applet's thread of execution, the underlying API calls a SecurityManager.checkPermission( ) method or another "check" method (e.g., SecuriyManager.checkRead( ) or SecurityManager.checkConnect( )), based on the type of resource being accessed, para[0047]/  implementing a new Permission for methods that perform callback operations. The present invention provides an AdoptPermission Permission type that allows a method to pass a Java 2 authorization test without having the specific required Permissions expressly granted to the method and without the method having the AllPermission Permission granted to it, para[0015]).
As to claim 20,   Koved teaches analyzing the usage of the parameter by the callback function comprises determining that the programming element is associated with a type constraint indicating that the programming element expects an input of the type( when the Java 2 authorization system, implemented by the AccessController.checkPermission- ( ) method call, is invoked to check the Permissions of methods in a thread stack, a determination is made as to whether at least one of the method calls in the thread stack has the associated ProtectionDomain that implies the required Permission for accessing the protected resource. If none of the methods in the thread stack have the associated ProtectionDomain implying the required Permission, the access attempt is denied and a SecurityException is thrown, para[0062]).  

6.	Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Hughes(US 20100211907 A1) in view of Sobel(US 8281410 B1) in view of Gino(US 20200159731 A1)and further in view of KIM(KR 20160089995 A).

As to claim 18,  Hughes, Sobel and Gino do not teach  detecting a vulnerability in the application by executing the application using the first type of the first parameter. However, Kim teaches (parsing) when the module, a filter (filter) module for receiving providing the parsing result information from the parsing module determines whether the document type of the web page is HTML5, and the document type of the web page is HTML5 only included in the content comprising the vulnerability analysis module for analyzing the vulnerability (vulnerability) of the HTML code, Abstract, ln 18-40).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Hughes, Sobel and Gino  with Kim to incorporate the feature of detecting a vulnerability in the application by executing the application using the first type of the first parameter because this collects and analyses HTML5 documents based a distributed parallel processing.
Allowable Subject Matter
7.	Claims  5-6, 13-14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to the argument: 

8.	Applicant amendment filed on 06/29/2022 has been considered but they are not persuasive: 


Applicant argued in substance that : 
“  in other words, in contrast to the claims in which the entry point is a location in an application where the application is invoked”.
 “that require analyzing usage of the first parameter by the application”
“ the first parameter is an argument received by the application”

9.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1), Gino teaches FIG. 2 is a block diagram showing a configuration of a given server 32, in accordance with an embodiment of the present invention. Each server 32 may comprise a server processor 50 that executes, from a server memory 52, a server application 54comprising a respective API 30 that hosts a respective set of API endpoints 56. Each given API call 28 to a given API endpoint 56 [endpoint]in a given application 54 typically comprises a request to retrieve information from or to store data to the given server application. In operation, upon one of the endpoints in a given server application 54 receiving a given API call 28 from a computer (i.e., a given client computer 26 or API hub 36), and in response to processing the received API call, the given server application can convey a given API response 34 back to the computer, para[0044]/ One or more API endpoint information records 94[endpoint]. Each given API endpoint information record 94[endpoint] comprises, for the given API endpoint[endpoint], information such as a base Uniform Resource Locator (URL), a path, and all input information such as headers, a path/query/form, and body parameters, para[0063]/ query processing system 22 (also referred to herein as a query processing server) that receives and processes unified queries 24 received from one or more client computers 26, in accordance with an embodiment of the present invention. As described hereinbelow, query processing system 22 parses the received unified query so as to extract endpoint queries 28 to data sources 30 hosted by respective servers 32, para[0038], ln 1-19/ an update step 122, query engine 84 updates the second endpoint query with the extracted one or more parameters. In this example, query engine 84 updates the second API call with the email addresses in the data retrieved by the first API call. In a second convey step 124, query engine 84 conveys the updated second endpoint query to the second server. In this example, query engine 84 embeds the updated second API call in a given API hub request 38, to API hub 36, and the API hub processes the given API hub request by forwarding the updated second API call to a given server 32A using embodiments described hereinabove, para[0087]/para[0088]/ Fig. 5, step 122, 124).
 
As to the point(2), And Sobel teaches (the resource-access scope[entry point declaration] may be access scope declared by a software application , col 1, ln 53-55/ an application monitor may determine a resource-access scope[entry point declaration] of a software application, determine whether a resource[first parameter] is within the resource-access scope, and retrieve resource information associated with the resource from a resource-information database. The application monitor may then provide a user with a notification that includes the resource information and indicates whether the resource is within the resource-access scope. The resource information may provide information that helps a user determine whether to allow the software application to execute or access the resource, col 1, ln 36-50/ The access rule may prohibit a specific software application, such as software application 116, from accessing a specific resource, such as resource 132. The access rule may also prohibit software application 116 from accessing a type of resource[first type of the first parameter]. For example, if resource 132 is a financial document[usage of the first parameter], application monitor 112 may query the user about whether to prohibit software application 116 from accessing all financial documents, col 4, ln 45-55).
And Gino teaches In a second receive step 118, query engine 84 receives a given API response 34C from the first server, and in a second extraction step 120, the query engine extracts, from the received API response, one or more parameters for the second endpoint query. In this example, the API response includes username, email and profile_image, and query engine 84 extracts email as a parameter for the second API call, para[0086]/an update step 122, query engine 84 updates the second endpoint query with the extracted one or more parameters. In this example, query engine 84 updates the second API call with the email addresses in the data retrieved by the first API call. In a second convey step 124, query engine 84 conveys the updated second endpoint query to the second server. In this example, query engine 84 embeds the updated second API call in a given API hub request 38, to API hub 36, and the API hub processes the given API hub request by forwarding the updated second API call to a given server 32A using embodiments described hereinabove, para[0087]/para[0088]/ Fig. 5, step 122, 124/ engine 84 can parse and translate a composite unified (query e.g., a RapidQL™ query) by splitting and translating the composite query specified in a uniform language into an individual endpoint queries 28 to data sources such as API endpoints 56 or database tables. Query engine 84 can extract operations from the unified query to determine the checks, typecasting, and transformations (e.g., filter, limit, sort) in order to perform on the results of each individual query and accurately sequences the individual queries with transformed results of earlier queries used as parameters for following queries where required. Based on the language specification, results can be obtained from any and/or all stages of pre and/or post-transformed results of any of the individual queries. In some embodiments, results can be cached to enhance performance of any future queries, para[0074]).
As to the point(3), Gino teaches query processing system 22 (also referred to herein as a query processing server) that receives and processes unified queries 24 received from one or more client computers 26, in accordance with an embodiment of the present invention. As described hereinbelow, query processing system 22 parses the received unified query so as to extract endpoint queries 28 to data sources 30 hosted by respective servers 32, para[0038], ln 1-19/ an update step 122, query engine 84 updates the second endpoint query with the extracted one or more parameters. In this example, query engine 84 updates the second API call with the email addresses in the data retrieved by the first API call. In a second convey step 124, query engine 84 conveys the updated second endpoint query to the second server. In this example, query engine 84 embeds the updated second API call in a given API hub request 38, to API hub 36, and the API hub processes the given API hub request by forwarding the updated second API call to a given server 32A using embodiments described hereinabove, para[0087]/para[0088]/ Fig. 5, step 122, 124).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/LECHI TRUONG/Primary Examiner, Art Unit 2194